Citation Nr: 0730728	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for arrhythmia with 
irregular heartbeat secondary to anxiety reaction.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VARO in San Diego, California that denied entitlement to 
service connection for arrhythmia with irregular heartbeat 
secondary to anxiety reaction.   That decision also 
determined that the evaluation of the veteran's anxiety 
reaction was continued as 10% disabling.  

The Board notes that this appeal was certified on the issue 
of service connection for arrhythmia and also on the issue of 
the 10% evaluation for anxiety reaction.    The form 646 
submitted by the veteran's representative also indicates that 
two issues are included in this appeal.  However, the Board 
notes that the form 9 submitted by the veteran refers to 
arrhythmia only.  The veteran did not make any reference to 
an increased disability rating for his service connected 
psychiatric disorder.  As such, the Board concludes that the 
only issue properly before the Board is the issue of service 
connection of arrhythmia and that is the only issue that will 
be considered below.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish a link 
between any current arrhythmia with irregular heartbeat and 
the veteran's active service.  


CONCLUSION OF LAW

Service connection for arrhythmia with irregular heartbeat 
secondary to anxiety reaction is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA and private medical records identified by the 
veteran.  In the statement of the case, dated in October 
2005, the RO notified the veteran of the list of VA and 
private medical records considered. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Pertinent Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service." See 38 C.F.R. § 3.303(d). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection.  See Coburn v. Nicholson, 19 
Vet. App. 427 (2006).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board is aware of the veteran's assertions that he has 
arrhythmia with irregular heartbeat secondary to anxiety 
reaction that is attributable to military service.  A review 
of medical records indicate that the veteran was not treated 
for irregular heartbeat during active service and no 
indication of irregular heartbeat was noted on the veteran's 
exit examination.  By history, the veteran did not experience 
an irregular heartbeat until 1994.  At that time, the veteran 
reports he was diagnosed with a left bundle branch block and 
prescribed medication.  

In March of 2005, the VA provided the veteran a medical 
examination by a cardiologist.  At that time it was noted by 
the examining physician that "...it is believed that there is 
a less than 50-percent probability that the veteran's 
irregular heartbeat episodes, which are being helped by 
treatment with Toprol, are related to his service-connected 
anxiety disorder and a greater than 50-percent probability 
they are secondary to his history of cardiomyopathy and left 
bundle branch block."  There is no medical evidence to the 
contrary.    

Accordingly, in the absence of any relevant medical evidence 
indicating a causal relationship between any current 
irregular heartbeat and the veteran's active military 
service, the Board finds that the persuasive evidence is 
against the claim.  


ORDER

Service connection for arrhythmia with irregular heartbeat 
secondary to anxiety reaction is denied.  


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


